Motion Granted; Order filed April 25, 2013




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00049-CV
                                  ____________

                        ROBERT ARNOLD, Appellant

                                         V.

                    CITY OF ORANGE, TEXAS, Appellee


                   On Appeal from the 260th District Court
                           Orange County, Texas
                     Trial Court Cause No. D110312-C


                                    ORDER

      On April 19, 2013, appellant filed an agreed motion to supplement the
record with an original exhibit. See Tex. R. App. P. 34.5(f). We GRANT the
motion and issue the following order:
      The clerk of the 260th District Court is directed to file the record from the
Civil Service Hearing, on or before May 10, 2013.



                                 PER CURIAM




                                        2